Exhibit 10.116

 



RELEASE AND SETTLEMENT AGREEMENT

 

RELEASE AND SETTLEMENT AGREEMENT dated as of July 1, 2013 by and between VG LIFE
SCIENCES, INC., formerly known as Viral Genetics, Inc., a Delaware corporation
(the "Company") and DMBM, Inc., a New York corporation ("DMBM").

 

WHEREAS DMBM has acquired a series of Convertible Debentures dated April 1,
2012, December 31, 2012, June 30, 2013, December 1, 2013, December 31, 2013, and
January 31, 2014 in the principal amount of $135,000.00 (the “Debentures”) from
JTL ENTERPRISES CORP. pursuant to the Debenture Purchase Agreements dated as of
August 1, 2013, December 1, 2013, December 31, 2013, and January 31, 2014 by and
between JTL and DMBM.

 

WHEREAS, the Company desires to settle and pay for the Debenture, upon receipt
of the Shares (as hereinafter defined), by DMBM from the Company.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and legal
adequacy of which is hereby acknowledged, the Parties hereby agree as follows:

 

1.Retirement of Note. In order to settle and retire the Debt, the Company will
issue to DMBM shares (the “Shares”) of the Company’s common stock, of which the
Conversion Price will be the lower of (a) $0.05 per share of Common Stock of the
company or (b) a discount of thirty percent (30%) from the average of the
closing price of the Company’s Common Stock (on the principal exchange or market
in which the Company’s Common Stock trades) for the fourteen (14) trading days
prior to DMBM’s submission of a conversion notice to the Company.

 

2.Release. Upon receipt of the certificate for the Shares as provided for in
Section 1 hereof, DMBM shall deliver the original copy of the Debentures to the
Company marked “cancelled” and shall release the Company from its obligations
under the Debenture.

 

3.No Legend. The Company will provide DMBM with an opinion of counsel that the
Shares received in payment of the Debenture. are “not restricted” under the
Securities Act of 1933, as amended, and the regulations thereunder.

 

4.Mutual Representations and Warranties. Each of the Company and DMBM hereby
represents and warrants to the other that (a) it has the full legal capacity,
power, ability and authority (corporate or individual, as applicable) to execute
and deliver this Agreement and to perform its obligations hereunder; (b) the
execution, delivery and performance of this Agreement has been duly authorized
by it in accordance with all requisite corporate power and authority; as
applicable, (c) this Agreement constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, moratorium, insolvency
and other similar laws affecting the enforcement of creditors’ rights generally
and that enforcement may be limited by general principles of equity; (d) its
execution, delivery and performance of this Agreement does not violate,
contravene or cause a breach of, or default under, any contract or agreement to
which it is a party, or violate any decree, order or judgment to which it is a
party or by which it or its properties or assets are bound or any law or
regulation applicable to it; and (e) no consent from, filing with, or notice to
any person or entity is required to be made or obtained by it in connection with
its execution, delivery and performance of this Agreement.

 

 

 

1

 

 

5.Expenses. Each Party shall bear its own costs and expenses incurred in
connection with its negotiation, execution and delivery of this Agreement,
including, without limitation, the fees and disbursements of its legal counsel.

 

6.Remedies Cumulative; Severability. (a) All remedies, rights, and privileges
available to a Party under, and in respect of, this Agreement shall be
cumulative, and none of them shall be in limitation of any other remedy, right,
whether available at law, in equity or otherwise. All such rights and remedies
may be exercised singly or concurrently. (b) The invalidity, illegality or
unenforceability of any term or provision contained in this Agreement (as
determined by a court of competent jurisdiction) shall not affect the validity,
legality or enforceability or any other term or provision hereof or the
validity, legality or enforceability of such term or provision in any other
jurisdiction or the validity, legality or enforceability of any other term or
provision of this Agreement. It is the intent of the Parties that this Agreement
be enforced to the fullest extent permitted by applicable law. Accordingly, the
Parties agree that a court of competent jurisdiction is hereby authorized to by
the Parties to modify any invalid, illegal or unenforceable term or provision to
make it valid, legal and enforceable to the maximum extent permitted by
applicable law.

 

7.Amendment; Waiver. Any amendment, modification or waiver of any term or
provision of this Agreement shall only be effective if such amendment,
modification or waiver is evidenced by an instrument in writing duly executed by
each of the Parties hereto. No waiver by a Party of any term or provision of
this Agreement shall be deemed to be a waiver of any preceding or subsequent
breach of the same or similar nature or of any other term or provision of this
Agreement. Any waiver shall be limited to the specific instance for which it is
given. Any course of dealing between the Parties shall not be considered an
amendment or modification of this Agreement or a waiver of any term or provision
thereof;.

 

8.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of New York, without regard or
reference to any of its choice of laws or conflicts of laws principles which
would require or permit the application of the laws of another jurisdiction.

 

9.Assignment, etc. This Agreement may not be assigned by either Party nor may a
Party’s duties or obligations hereunder be delegated without the prior written
consent of the other Party. This Agreement shall inure to the benefit of, and
shall be binding upon, the Parties, their respective successors (whether by
merger or consolidation, recapitalization or other similar transaction) and
their permitted assignees.

 

 

 

2

 

 

10.Drafting History. In resolving any dispute or controversy arising out of or
relating to this Agreement or in connection with construing any term or
provision in this Agreement, there shall be no presumption made or inference
drawn because of the inclusion of a provision not contained in a prior draft or
the deletion of a provision contained in a prior draft. The Parties acknowledge
and agree that this Agreement was negotiated and drafted with each Party being
represented by competent legal counsel of its choice and with each Party having
an opportunity to participate in the drafting of the provisions hereof and shall
therefore this Agreement shall be construed and interpreted as if drafted
jointly by the Parties and not with any presumption against either of the
Parties.

 

11.Complete Agreement. This Agreement constitutes the entire understanding and
agreement of the Parties with respect to the subject matter hereof, and it
supersedes all prior and/or contemporaneous understandings and agreements among
the Parties, whether oral or written, with respect to such subject matter, all
of which are merged herein. There are no representations, warranties, agreements
or promises between the Parties with respect to such subject matter, except
those which are expressly set forth herein.

 

12.Headings, Counterparts. The section headings contained in this Agreement are
inserted herein for the purpose of convenience and reference only and they are
not to be given any substantive effect, nor shall they be used or have any
effect upon the construction or interpretation of any term or provision hereof.
Any reference to the masculine, feminine or neuter gender shall be a reference
to such other gender as if appropriate. References to the singular shall include
the plural and vice versa. This Agreement shall be effective when duly executed
counterparts are executed and delivered by each of the Parties. This Agreement
may be executed in multiple counterparts (and may be executed by facsimile, PDF
or electronic signature, which shall constitute a legal and valid signature for
purposes hereof), each of which shall constitute an original, and all of which,
when taken together, shall constitute one and the same document. The Parties
acknowledge and agree that this Agreement is effective as of its specified date
regardless of the fact that it is being executed by either of the Parties on
another date (including a later date). Facsimile or PDF counterparts of this
Agreement shall be deemed to be considered original and valid counterparts
hereof.

 

 

 

3

 

 

IN WITNESS WHEREOF, each of the Parties has executed this Agreement as of the
date first written above.

 

  VG LIFE SCIENCES, INC.           By: /s/ John P. Tynan                   Name:
John P. Tynan   Title: President & CEO

 

  DMBM, INC.           By: /s/ Damon R Devitt                  Name: Damon R
Devitt   Title: President, DMBM Inc.

 

 

 



4

